Case 1:19-cr-00827-JSR Document 32 Filed 11/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae a er ee ee ae ee i x

UNITED STATES OF AMERICA :
TEMPORARY BAIL
ORDER

-y-

$119 Cr. 827 (JSR)

YENDOUKOA LAMBONT,

Defendant. :
we ee ee eee ee ee x

JED S. RAKOFF, United States District Judge.

Mr. Yendoukoa Lamboni’s bail condition restricting his
travel to the Southern and Eastern Districts of New York and
the District of Maryland is temporarily modified in order to
permit him to travel from Maryland to Myrtle Beach, Seuth
Carolina from November 26 to November 29 for Thanksgiving. Mr.
Lamboni will provide his travel itinerary to his Pretrial

Officer in advance of his travel.

Dated: New York, New York SO ORDERED:
November 6 2020

 

Clty

HONORABLE JED S. RAKOFF
UNLTED STATES DISTRICT JUDGE

 
